       Case 3:20-cv-05689-RV-EMT Document 32 Filed 07/23/21 Page 1 of 2



                                                                          Page 1 of 2

                  UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

DEB MAXWELL, CHARLENE
COTHRAN, MARK C. SEVIER,
and JOHN GUNTER, JR.,
      Plaintiffs,

vs.                                                Case No.: 3:20cv5689/RV/EMT

U.S. DEPARTMENT OF HEALTH
AND HUMAN SERVICES, et al.,
      Defendants.
                                       /

                                     ORDER

       The chief magistrate judge issued a Report and Recommendation on June 22,

2021 (doc. 28). The parties were sent a copy of the Report and Recommendation

to the addresses on file and afforded an opportunity to file objections pursuant to

Title 28, United States Code, Section 636(b)(1). No objections have been filed.

       Having considered the Report and Recommendation, I have determined the

Report and Recommendation should be adopted.

       Accordingly, it is ORDERED:

       1.     The chief magistrate judge’s Report and Recommendation (doc. 28) is

adopted and incorporated by reference in this order.



Case No.: 3:20cv5689/RV/EMT
       Case 3:20-cv-05689-RV-EMT Document 32 Filed 07/23/21 Page 2 of 2



                                                                            Page 2 of 2

       2.     This case is DISMISSED without prejudice for each Plaintiffs’

failure to comply with an order of the court and failure to keep the court apprised of

his or her current address. Since the court is unable to reach Plaintiffs, issuance of

any further orders would be futile.

       3.     The clerk of court is directed to enter judgment in accordance with this

order and close the case.

       DONE AND ORDERED this 23rd day of July 2021.



                                 /s/ Roger Vinson
                                 ROGER VINSON
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:20cv5689/RV/EMT
